Citation Nr: 1037775	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-31 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for impingement syndrome of 
the left shoulder.  

2.  Entitlement to service connection for contact dermatitis.  

3.  Entitlement to service connection for status post right ring 
finger mallet deformity.  

4.  Entitlement to an initial rating for impingement syndrome of 
the right shoulder in excess of 0 percent to June 25, 2009, and 
10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to July 1981, 
from April 1984 to September 1985, from February 1987 to June 
1987, from January 1990 to June 1990, and from April 1992 to 
January 2007.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2007 rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for left shoulder impingement 
syndrome and contact dermatitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Currently demonstrated right ring finger mallet deformity was 
first manifested during service.  

2.  For the initial rating period prior to June 25, 2009, the 
Veteran's right shoulder disability was essentially asymptomatic.  

3.  For the initial rating period from June 25, 2009, the 
Veteran's right shoulder disability was shown to be manifested by 
pain, a popping in the shoulder joint and limitation of internal 
rotation to 80 degrees.  


CONCLUSIONS OF LAW

1.  Status post right ring finger mallet deformity was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  The criteria for an initial compensable rating for a right 
shoulder disability, for the rating period prior to June 25, 
2009, were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5201 (2009).  

3.  The criteria for a rating in excess of 10 percent for a right 
shoulder disability have not been met for any period from June 
25, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.71a, Code 5203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of the claims.  An April 2006, pre-discharge notification 
explained the evidence necessary to substantiate the claims, the 
evidence VA was responsible for providing, and the evidence the 
Veteran was responsible for providing.  This letter also informed 
the Veteran of disability rating and effective date criteria.  
The Veteran has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.  

As the rating decision regarding the initial evaluation for right 
shoulder disability granted service connection and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  An October 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to a higher 
rating; while July 2008 and August 2009 supplemental SOCs (SSOC) 
readjudicated the rating matter after the Veteran and 
representative responded and further development was completed.  
38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity 
to respond/supplement the record, and has not alleged that notice 
in this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the Veteran bears 
the burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in October 2006, prior to discharge 
from service, in February 2008, and in June 2009.  These 
examinations, taken together, are found to be adequate for rating 
purposes for the issues decided in this decision.  In this 
regard, it is noted that the examiners reviewed the Veteran's 
medical history and complaints, made clinical observations, and 
rendered opinions regarding whether the disabilities for which 
service connection was claimed were related to the Veteran's 
service-connected disabilities.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that VA must provide an examination that 
is adequate for rating purposes).  The Veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claims.  

Service Connection for Status Post Right Ring
Finger Mallet Deformity

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Review of the Veteran's STRs shows that on physical examinations 
prior to 2005, no abnormality of the right hand was noted.  
Records show that in March 2005 she sustained an injury of her 
right ring finger, described as a "mallet finger injury."  She 
was splinted for six weeks and underwent rehabilitation.  
Subsequent physical examinations included a diagnosis of right 
ring finger mallet finger.  On October 2006 VA examination, the 
pertinent diagnosis was status post right ring mallet finger.  
The record shows that the Veteran sustained an injury of her 
right ring finger in March 2005.  This disability was 
subsequently noted on additional examinations during service and 
on examination for VA in October 2006.  Under these 
circumstances, service connection is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Initial Rating for Right Shoulder Disability

Service connection for right shoulder impingement syndrome was 
granted by the RO in a May 2007 rating decision.  The 
noncompensable (0 percent) initial disability rating was awarded 
under the provisions of Code 5201 from the date of claim in 
February 2007.  By rating decision in August 2009, the initial 
rating was increased to 10 percent, for the initial rating period 
from June 25, 2009, under the Code 5203, thus creating a 
"staged" initial rating for the right shoulder disability.  
This assignment of different ratings for different periods of 
time during the pendency of a claim is a practice known as 
"staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The 10 percent initial rating was made on an analogous basis.  
When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).  

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway between 
the side and shoulder level, a 30 percent rating is warranted for 
a major extremity and 20 percent rating is warranted for a minor 
extremity.  For motion limited to within 25 degrees from the 
side, a 40 percent rating is warranted for a major extremity and 
a 30 percent rating is warranted for a minor extremity.  
38 C.F.R. § 4.71, Code 5201.  

For impairment of the clavicle or scapula, with malunion, a 10 
percent is warranted for either a major or minor extremity.  A 20 
percent rating for either a major or minor extremity requires 
nonunion, with lose movement.  38 C.F.R. § 4.71a, Code 5203.  

In this case, an examination was conducted for VA in October 
2006, prior to the Veteran's release from active duty service.  
At that time, the Veteran stated that this right shoulder 
disability had existed since 1986.  The Veteran reported that 
pain occurred 10 times per day, lasting one hour, the pain was 
localized, aching, and sharp in nature, and at worse the pain 
level was at eight.  The Veteran reported that the pain could be 
elicited by physical activity and as relieved by physical 
therapy, and that she had pain during movement and with rest.  
She stated that her right shoulder disability did not cause 
incapacitation.  The examiner stated that the Veteran had no 
resulting functional impairment.  Examination of the right 
shoulder showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  Range of motion was flexion to 180 degrees, abduction 
to 180 degrees, external rotation to 90 degrees and internal 
rotation to 90 degrees.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The diagnosis was 
impingement syndrome.  Subjective factors were pain when lifting 
overhead.  No objective factors were found to be present.  

An examination, primarily for a disability unrelated to this 
appeal, was conducted by VA in February 2008.  At that time, 
tenderness on the right shoulder was noted.  Shoulder range of 
motion was full.  

An examination was conducted by VA on June 25, 2009.  At that 
time, it was noted that the Veteran was right handed.  She worked 
as a volunteer, having retired from the military in 2007.  She 
complained of pain off and on that was described as being from 
mild to severe and aggravated after prolonged, repetitive use, 
such as computer use.  She said that she had occasional stiffness 
and popping with motion.  She denied any swelling or dislocation.  
She denied giving way and stated that she had not been taking 
medication for her shoulder.  Her activities had been slowed for 
repetitive use of the right shoulder such as mixing cookie dough.  
Examination showed the shoulder to be symmetrical.  Forward 
flexion was from 0 to 180 degrees; abduction was from 0 to 180 
degrees; internal rotation was from 0 to 90 degrees, with pain 
and a popping sensation at 70 degrees; and external rotation from 
0 to 90 degrees.  There was pain on range of motion, especially 
internal rotation at 80 degrees.  The examiner estimated that 
repetitive use would limit internal rotation to from 0 to 80 
degrees.  An MRI study performed in January 2007, found 
acromioclavicular osteoarthrosis, type 2 acromion and tendopathy, 
without tear of the rotator cuff and subacromial bursitis.  The 
diagnoses were osteoarthrosis acromioclavicular joint and 
subacromial bursitis.  

After a review of the evidence, the Board finds that the criteria 
for an initial compensable rating for a right shoulder disability 
for the period prior to June 25, 2009 were not met.  For the 
initial rating period prior to June 25, 2009, the Veteran's right 
shoulder disability was essentially asymptomatic.  As to the 
rating of the right shoulder prior to June 25, 2009, no 
limitation of function, pain or limitation of motion was shown on 
either the October 2006 or February 2008 VA examinations.  Under 
these circumstances, as no impairment of the shoulder joint was 
demonstrated prior to June 25, 2009, a compensable rating was not 
warranted prior to that date.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The Board further finds that the criteria for an initial 
disability rating in excess of 10 percent for a right shoulder 
disability have not been met for any period from June 25, 2009.  
38 C.F.R. §§ 4.20, 4.71a, Code 5203.   For the initial rating 
period from June 25, 2009, the Veteran's right shoulder 
disability was shown to be manifested by pain, a popping in the 
shoulder joint and limitation of internal rotation to 80 degrees.  
On June 25, 2009, some limitation of motion of the right 
shoulder, internal rotation was limited by pain to only 80 
degrees, was first noted.  No more limitation due to repetitive 
use was described.  This is very mild limitation when compared to 
normal range of 90 degrees.  38 C.F.R. § 4.71, Plate I.  All 
other motion ranges were normal.  The lack of 10 degrees of 
internal rotation is not considered to be analogous to nonunion 
of the joint, with loose movement.  Nor is motion of the arm 
limited to shoulder level.  As such, right shoulder disability 
that more nearly approximates the rating criteria for a higher 
initial disability rating of 20 percent is not shown for any 
period from June 25, 2009.  38 C.F.R. § 4.71a. 

The Board also has considered whether referral is warranted for 
extraschedular consideration.  An extraschedular disability 
rating is warranted based upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the entire appeal period under consideration is 
contemplated by the rating schedule.  The Veteran had no 
discernable impairment of the right shoulder prior to June 25, 
2009 and on that date no more than mild impairment of the 
shoulder joint in the form of a lack of 10 degrees of internal 
rotation was found.  The schedular rating criteria contemplate 
limitation of motion and function due to multiple orthopedic 
factors, including pain, stiffness, weakness, and incoordination, 
as outlined at 38 C.F.R. §§ 4.40 and 4.45.  Therefore, the 
schedular rating criteria is adequate to rate the Veteran's right 
shoulder disability, and no referral for an extraschedular rating 
is required.  

Finally, while the Veteran has indicated that she is retired and 
only works as a volunteer, she has not indicated, nor does the 
record suggest, that such is because of her service-connected 
disabilities, which are combined at 40 percent.  Consequently, 
the matter of entitlement to a total disability rating based on 
individual unemployability is not raised by the record.  See 
Shinseki v. Rice, 
22 Vet. App. 447 (2009).  


ORDER

Service connection for right ring finger mallet deformity is 
granted.  

An initial rating for right shoulder impingement syndrome, in 
excess of zero percent prior to June 25, 2009, and in excess of 
10 percent from June 25, 2009, is denied.   


REMAND

The Veteran is also seeking service connection for contact 
dermatitis and for impingement syndrome of the left shoulder.  
Review of the STRs shows that she was treated for each of these 
disabilities while she was on active duty.  Regarding the left 
shoulder, examination for VA in October 2006 included a diagnosis 
of impingement syndrome of the left shoulder (as well as the 
right shoulder, for which service connection has been 
established), but did not provide an opinion regarding whether 
there was a chronic disability of the left shoulder that may be 
due to service.  The Veteran, in testimony before the undersigned 
at the Board personal hearing in June 2010, stated that she has 
had left shoulder disability since her discharge from active 
duty.  

Similarly, contact dermatitis was also diagnosed at the October 
2006 VA examination; however, no opinion was provided regarding 
whether this was a chronic disability that is related to service, 
or is a disease of allergic etiology for which service connection 
may not be warranted.  38 C.F.R. § 3.380 (2009).  For these 
reasons, the Board finds that additional development is 
warranted.  

Accordingly, the issues of service connection for left shoulder 
impingement syndrome and contact dermatitis are REMANDED for the 
following action:

1.  The RO/AMC should arrange for the Veteran to 
undergo a VA dermatological or skin 
disorders examination to ascertain the 
current nature and extent of any disorder 
diagnosed as contact dermatitis.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely as 
not (probability 50 percent of more) that any 
diagnosed skin disability is related to service.  
The relevant records in the claims folder should 
be made available for review in connection with 
this examination.  The examiner should provide 
complete rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to 
undergo a VA orthopedic examination to 
ascertain the current nature and extent of any 
left shoulder disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent of more) that any 
diagnosed left shoulder disorder is related to 
service.  The relevant records in the claims 
folder should be made available for review in 
connection with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate 
the issues of service connection for left 
shoulder impingement syndrome and contact 
dermatitis.  If the determination remains 
unfavorable, the Veteran and representative 
should be provided with a supplemental statement 
of the case (SSOC).  The Veteran should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


